Exhibit (10.15)



OSHKOSH CORPORATION


Summary of Cash Compensation For Non-Employee Directors


Cash compensation for non-employee members of the Board of Directors (the
“Board”) of Oshkosh Corporation, effective January 1, 2012, consists of payment
of the following: (i) an annual retainer of $85,000 for each non-employee
director; (ii) an additional annual retainer of $150,000 for the non-employee
Chairman of the Board; (iii) an additional annual retainer of $13,500 for each
Board Committee on which a non-employee director serves during the calendar
year; (iv) an additional annual retainer of $15,000 to the non-employee Chair of
the Audit Committee and the Human Resources Committee of the Board; (v) an
additional annual retainer of $10,000 to the non-employee Chair of the
Governance Committee of the Board; and (vi) reimbursement of reasonable travel
and related expenses incurred in attending Board and Board committee meetings as
well as continuing education programs.




